DETAILED ACTION
Election/Restriction
Claims 1-20, and more specifically each of Claims 4-7, 12, and 16-18 are generic to the following disclosed patentably distinct species: Each of the above claims refers to a composition component defined solely using functional language.  
Specifically, Claims 4-7 require that the composition maintain certain defined polydispersity of the dispersed phase.  Claim 12 requires that the shell of the particles in the dispersed phase be water-insoluble and possess a particular glass transition temperature.  Claims 16-18 require that the composition provide certain release parameters of active agent encapsulated within the particles of the dispersed phase.  The species of composition component giving rise to these properties are independent or distinct because the disclosure as originally filed provides absolutely no guidance to the skilled artisan to ascertain what configuration of composition elements claimed would give rise to these functionally defined properties.  As a result, it is impossible for the skilled artisan reading the instant application to determine what components would satisfy the functionally defined limitations set forth in the claims.  In addition, owing to the absolute absence of such guidance, the skilled artisan cannot ascertain whether these species are or are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single combination of composition elements claimed which give rise to the functionally defined limitations set forth by each of instant Claims 4-7, 12, and 16-18 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Specifically, and to be clear, applicants, in response to this action, are required to define a composition for oral administration satisfying each of the functional limitations of Claims 4-7, 12, and 16-18 by specifying what arrangement of elements give rise to the properties claimed.  
A complete response to this requirement will identify every component to be found in the dispersion medium, as well as every component to be found in the dispersed phase.  A specific and particular identification of composition components which address the “core” components, specifically and at minimum each of the active ingredient and components to be found in the aqueous solution, as well as each component to be found in the lipophilic carrier comprising the shell, and each of the “plurality of emulsifying agents” which constitute the final recited composition component of the dispersed phase particle population.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As set forth by the instant claims and in reference to the disclosure as originally filed, the instant application provides absolutely no guidance to the skilled artisan to permit them to determine, from applicants disclosure, what arrangement of aqueous solution, core active, core aqueous solution, core shell and lipophilic carrier, and which plurality of emulsifying agents would give rise to the properties applicants claim.  As a result, it is impossible on the basis of the record at present to determine how to search for composition components satisfying these functional limitations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613